Name: Commission Regulation (EC) No 795/94 of 8 April 1994 amending Regulation (EEC) No 1621/93 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 regarding the system for fixing the import levies for cereals
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade policy;  transport policy;  plant product;  Africa
 Date Published: nan

 9 . 4. 94 Official Journal of the European Communities No L 92/ 17 COMMISSION REGULATION (EC) No 795/94 of 8 April 1994 amending Regulation (EEC) No 1621/93 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 regarding the system for fixing the import levies for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas yellow/white millet from China and 'Bullrush millet from east Africa (Sudan, Tanzania, Kenya) have been on offer on the world market for some time and these varieties are not listed in Annex I to Regulation (EEC) No 1621 /93 ; Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Articles 10 , 11 and 12 thereof, Whereas Article 5 of Commission Regulation (EEC) No 1621 /93 (3) provides for a fluctuation of ECU 1 before the levy is amended ; whereas, to guarantee a greater stability of the levy amount, that amount should be increased to ECU 1,50 per tonne ; Whereas, with a view to determining caf prices, it is necessary to fix coefficients of equivalence for those quali ­ ties taking into account the standard Community qualities for millet on the one hand, and the difference in price and characteristics between those qualities and the quali ­ ties listed in Annex I to Regulation (EEC) No 1621 /93 on the other ; Whereas Article 1 (2) (b) of Regulation (EEC) No 1621 /93 provides for the application of coefficients of equivalence to compensate for deviations in quality from the standard quality for which the threshold price is fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1621 /93 is hereby amended as follows : 1 . the third subparagraph of Article 5 is replaced by the following : 'The levy shall be amended only if the calculation shows a fluctuation of more than ECU 1,50 per tonne in relation to the levy as previously fixed.' ; 2. in Annex I, the following varieties are added to the heading 'Millet' : Coefficient of equivalence in ecus per 1 000 kgDescription of cereal quality Country of origin Amount to be deducted from the price for the cereal quality Amount to be added to the price for the cereal quality 'China Yellow/White 0 0 East Africa (Sudan, Tanzania, Kenya) Bullrush 5' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7 . 1992, p . 21 . 0 OJ No L 196, 5 . 8 . 1993, p . 22. ' OJ No L 155, 26 . 6 . 1993, p . 36. No L 92/18 Official Journal of the European Communities 9, 4. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1994. For the Commission Rene STEICHEN Member of the Commission